



COURT OF APPEAL FOR BRITISH COLUMBIA




Citation:



R. v. Hurtado,









2012 BCCA 47




Date: 20120125

Docket: CA039425

Between:

Regina

Appellant

And

Christopher
Alexander Hurtado

Respondent




Before:



The Honourable Mr. Justice Low





The Honourable Madam Justice Bennett





The Honourable Madam Justice Garson




On appeal from:
Provincial Court of British Columbia, September 23, 2011
(
R. v. Hurtado
, Vancouver Registry 212150-3-C)

Oral Reasons for Judgment




Counsel for the (Crown) Appellant:



J.M. Gordon, Q.C.





Counsel for the Respondent:



B.A. Martland





Place and Date of Hearing:



Vancouver, British
  Columbia

January 20, 2012





Place and Date of Judgment:



Vancouver, British
  Columbia

January 25, 2012








[1]

LOW J.A.
: The Crown seeks leave to appeal a sentence of two years
imprisonment plus two years probation imposed on the respondent for aggravated
assault and, if leave is granted, an increase in the sentence.

[2]

The respondent spent 19 months in custody pre-sentence for which the
sentencing judge, Howard, P.C.J., gave him double credit. The effective
sentence therefore was five years and two months, plus probation.

[3]

The Crown says the sentence imposed was unfit and this court should
replace the period of probation with an additional 22 months of prison time. This
would make the actual sentence three years and ten months and the effective
sentence seven years.

[4]

The maximum penalty under the
Criminal Code
for aggravated
assault is 14 years.

[5]

The Crown alleges two errors by the sentencing judge. First, she placed
inordinate emphasis on the rehabilitation of the respondent. Second, she gave
insufficient weight to the seriousness of the offence and the degree of
responsibility of the respondent.

[6]

The respondent committed the offence on 20 February 2010 near Granville
Street in downtown Vancouver during the Winter Olympics celebrations. While in
a bar, the respondent was required to leave a knife he possessed with the
doorman. It was described as a yellow razor blade knife, known as a box cutter
knife, a common implement but very sharp. While he was outside the bar later in
the evening, the respondent was heard by the complainant to be yelling at and
cursing two women in vulgar language. The complainant twice told him there was
no need for that but, in response to a question from the respondent, said he
did not want to get involved. The complainant then turned to chat with his
companions but muttered the words riff-raff.

[7]

The sentencing judge described what happened next:

[5]
The accused then walked away,
returning to the Space Lounge where he retrieved his box cutter from the
doorman. With his hoodie up over his head, he walked back up the street towards
the complainant and the latter's friends. He circled this group and then came
up behind the complainant with the box cutter in his hand. He quickly reached
up and over the right shoulder of the complainant putting the blade to the far
side of the complainant's neck. With one quick motion, he slashed the
complainant's throat with the box cutter. This assault occurred just five to 10
minutes after the complainant had uttered the words "riff-raff."

[6]        The
complainant went to the ground, bleeding profusely. The accused turned and ran
away southbound on Granville Street. Two of the complainant's friends chased
after him. Other pedestrians were able to assist the police in tracking down
the accused. He was quickly apprehended on Granville Street. With the police,
he was belligerent and defiant. He had a slight odour of alcohol emanating from
him, but his speech was not slurred. The weapon that the accused used was never
located.

[8]

Then the judge described the impact of this attack on the complainant
and others:

[7]        The complainant was taken to the
hospital by ambulance, arriving shortly after midnight. He underwent surgery. The
cut to his throat stopped just short of hitting any major arteries or other
vessels, although the muscles at the front of the complainant's neck were
lacerated. Some 40 to 50 stitches were required after surgery. The complainant
was released from the hospital later in the afternoon on the following day. The
complainant has been left with a thin, but very visible scar that runs from one
side of his neck to the other, approximately two inches below his chin.

[8]        The complainant is an investment
advisor. He had formerly been a police officer for five years in South Africa.
He was 30 years old at the time of the assault. His most vivid memory is of his
struggle to stay alive as he lay on the sidewalk, holding the wound in an
effort to stem the flow of blood that was pouring from his neck. He determined
that there was no blood in his throat and he could breathe. He kept saying to
himself over and over:

All I need to do is breathe. If I can
breathe, I'm going to live. So all I need to do is breathe, just breathe.

[9]        The physical scar is a constant
reminder to the complainant of his desperate state of mind as he lay bleeding
on the sidewalk. It is the first thing that he sees every morning when he gets
up and looks in his bathroom mirror. In public, people frequently stare at his
scar making him feel as if he has some kind of deformity. When he meets with
new clients, they often ask him what happened to his neck. He is forced to
relive the event over and over again as he explains his injury. In his
statement, the complainant noted:

At times it seems as though nobody wants to
let me forget about the assault.

[10]      For months after the stabbing, the
complainant experienced intense headaches. He has undergone physiotherapy for
help in alleviating these tension headaches. He has also had to go to trauma
counselling to help him cope with what happened to him. He can no longer
socialize as he did before. He will not go into Downtown Vancouver after dark.

[11]      This
event was also traumatic for the complainant's parents. They were told about
the attack and pending surgery. Living in a foreign country, they could do
nothing, but sit and wait to learn of their son's fate. Many of his friends,
who were with him when he was attacked, also continue to "struggle with
the gruesome images of seeing their friend's throat cut open and of him lying
on the ground bleeding to death."  They watched as the complainant was
driven away from the scene in the ambulance thinking that he was already dead.

[9]

The Crown charged the respondent with attempted murder and aggravated
assault and agreed to a plea to the lesser offence as the trial date approached.
The plea was entered in early May 2011 but sentencing was delayed until 23
September 2011.

[10]

The respondent was 22 years old at the time of the offence. The
sentencing judge described his background in some detail, as gleaned from
several pre-sentence and psychological reports. I need give only a short
summary.

[11]

The respondent moved here from Mexico with his family when he was six
years old. He is a Canadian citizen. In 2007, while on a trip to El Salvador,
his father was murdered. This has had a deep effect on the respondent but his
antisocial tendencies were much in evidence before that event.

[12]

The respondent completed grade 10 and has not been successful in
subsequent vocational training. He has a limited employment history. The judge
described his pursuits as follows:

[14]      By his
own admission, the accused has been supporting himself by selling drugs since
he was a teenager. He refers to his "crew" as if he was the
ringleader of a group of drug dealers. He is attracted to the easy money. It is
also apparent from the reports before me that the accused has a history of
other behavioural problems, including a propensity for fighting.

[13]

The respondent admits to being a frequent user of marihuana and there is
also some indication of alcohol abuse.

[14]

There is a history of trauma as described by the sentencing judge:

[15]      When
he was six years old, the accused was struck accidentally in the head by an
object which caused a serious facial injury. He needed surgery to repair his
nose and jaw. In grade 7, he was the victim of a beating himself, during which
he was stabbed in the leg. When he was 16 years old, he was in a car accident. This
time he suffered a mild closed head injury, after which he required
antidepressants and tranquilizer medications "to improve his symptoms of
headache, dizziness, and abnormalities of mood and behaviour."  He is not
on medication at the moment.

[15]

The respondents criminal record and the circumstances of previous
offences and conduct were of some concern to the judge. She described these
matters as follows:

[19]
The accused's youth court record
is as follows:

July 18th, 2002            PSP
Over (an automobile)

12 Months
probation

February 11, 2004       Assault
Causing Bodily Harm

Possession of a
Dangerous Weapon

12 Month ISSP
(Intensive

Supervision Program)

2 year firearm prohibition

November 30, 2004    Possession
of a Dangerous Weapon

(a knife)

6 month ISSP

In addition to the above, the accused has many,
many convictions up to and including February 3rd, 2005, for failing to comply
with the above Youth Court dispositions.

[20]      In his conversation with Dr.
Bartel, the accused explained that the February 2004 convictions were the
result of his attempt to collect a drug debt. In an effort to scare the victim,
he stabbed the latter several times with a knife. Dr. Bartel noted, "He
recalls that after committing the assault, he believed the victim was
dead."

[21]      The possession of a dangerous
weapon conviction in November 2004 arose from an offence committed in June
2004. The accused was in possession of a knife. The police arrested

the accused at gunpoint. Rather than
complying with the police instructions to get on the ground, the accused faced
them and, on three occasions, said, "Shoot me. Just shoot me. Shoot
me."  He was just 17 years old at the time.

[22]      The
accused's adult court history is a limited one:

October 9th, 2007       Assault With a Weapon,

Uttering threats to cause death or bodily harm.

Absolute
discharges.

The circumstances surrounding these charges
are unusual. On April 1st, 2007, the accused's father was murdered while on a
holiday in his home country of El Salvador. The accused's mother and sister
were able to travel to El Salvador, but the accused and his brother could not. They
did not have valid passports. The then 20-year-old accused and his brother were
left behind. The accused was angry and frustrated by all of these events, which
occurred shortly after he lost a friend, who had died of an aneurysm.

[23]      During the next three days
following the death of his father, the accused went to the family home where he
did not live. Someone had let the family dog out of the house, adding to the
accused's upset. In the family home, he threatened and then assaulted his
sister's boyfriend with a belt. The next

day, after repeated calls to his brother to go to the SPCA to look
for the dog, which calls were unanswered, the accused went back to the home. He
found his brother hiding in a closet. He held two knives to his brother's neck.
He wanted to be driven to the SPCA. He uttered further threats towards his
brother. An uncle was in the home and called the police.

[24]      The accused was arrested and was
remanded in custody. After spending 89 days in pre-trial detention, he was
released on bail on July 12th, 2007. He was allowed to return home to live with
his family. He did well in the family home. Notwithstanding his behaviour in
early April, the accused's mother and siblings all got along well and lived
peaceably together. The accused had found employment prior to the October
sentencing. In the result, the sentencing judge granted absolute discharges.

[25]      Dr.
Brown prepared the psychological assessment for this 2007 court proceeding. She
noted that the accused presented with "antisocial characteristics
including criminal attitudes, low empathy, impulsivity, and behavioural
instability."  She noted that, "Mr. Hurtado must be considered a high
risk for further violent offences."


[16]

The sentencing judge had a current assessment prepared by
Dr. Bartel, a psychologist at the Forensic Psychiatric Services Commission.
No major mental illness was indicated. Dr. Bartel concluded that the respondent
...appears to have had a chronic and lengthy history of mood instability that
can variously involve intense feeling and expressions of anxiety, insecurity,
depressed mood, and/or anger. He added that the respondent exhibited several
traits and markers consistent with antisocial personality disorder, i.e., a
pervasive pattern of disregard for and violation of the rights of others. After
referring to these conclusions of Dr. Bartel, the judge said this:

[40]      Dr. Bartel concluded that the
accused "presents at a high risk for serious violence." He identified
the risk factors: a history of violent behaviour; a criminal lifestyle, i.e.,
drug trafficking; substance abuse problems; early maladjustment; antisocial
personality disorder; prior supervision failures; crime and violence-endorsing
attitudes; impulsivity; and a history of unresponsiveness and lack of adherence
to recommended treatments.

[17]

The sentencing judge discussed the issue of remorse thus:

[41]
As to his attitude towards the
offence, in his conversation with Dr. Bartel, the accused expressed "a
great deal of remorse and empathy for the victim and the effects of his
actions." On this issue, Dr. Bartel made the following observation:

It is difficult to determine whether these
are genuine, however, as he has made similarly convincing statements of remorse
and regret in response to past serious violence. Regardless of the veracity of
his statements of remorse and guilt, he does not appear to have made any
changes in the manner in which he deals with conflict and has not altered or
taken serious steps to control or lower his violence risk.

[42]      I pause here to note that, in my
view, there is a difference between feeling remorseful about one's conduct and
being able to change one's behaviour so as to avoid a repetition of such
conduct. An individual may well have genuine feelings of remorse and regret and
yet lack the necessary skills to be able to successfully alter his or her
pattern of destructive behaviour. The difficulty with this accused is that he
has so far been unreceptive to interventions by professionals who could help
him acquire the tools that he needs to deal with his insecure personality, his
unstable mood swings, his anger, and his propensity for violent reaction.

[43]      In court, while the complainant
read his own victim impact statement, I did note that the accused was very
attentive and respectful throughout the reading. He appeared to be focusing
intently on the complainant's words.

[44]      The accused also read his own
letter of apology in court. He began by asking permission to turn and address
the complainant directly. He described his behaviour as "heinous, horrific,
and cowardly." He acknowledged that his actions would haunt the
complainant "in ways that I will probably never know."

[45]      In fact, the accused's apology was
remarkably unconditional. Some excerpts:

I believe I deserve to be punished and
rightly so. I wish I could tell the court that I did not know any better, but
that is not the case. I was raised by two hard-working loving parents who
taught me right from wrong.

And later:

I am deeply ashamed by my actions and, to
my family, especially my mother, I am sorry I had to put her through all of
this. You raised me better than this.

[18]

The sentencing judge, at para. 64, concluded that the respondent
accepted responsibility for his actions as evidenced by his guilty plea and
his in-court apology. She went on to say that she was satisfied that there was
genuine remorse. It is my opinion, that this court must give particular
deference to this finding. It was carefully considered and the judge was in a
much better position than we are to assess this aspect of the matter.

[19]

The sentencing judge determined from the cases that the range of
sentence for the kind of aggravated assault committed here is two to six years.
She said, at para. 68, that the catastrophic injuries present in those cases
attracting jail sentences of six to nine years are not present here and that
the respondents criminal record does not take him above the range.  She
concluded her analysis as follows:

[69] After
taking into account the gravity of the aggravated assault committed by this
accused, the personal circumstances of the accused, the aggravating and
mitigating factors, the principles of sentencing, and the pertinent legal
authorities, I am satisfied that a sentence in the top end of the range, five
to six years, would be a just and appropriate sanction in this case. In coming
to this conclusion, I am particularly mindful of the violent nature of the
attack upon the complainant and the accused's history for violence, albeit
dated and the ongoing risk of further violent behaviour by the accused.

[20]

Although I am not persuaded that we should interfere with this sentence,
I am reluctant to agree that the range here was two to six years. Where there
is unrestrained violence such as occurred here, coupled with stalking and a
surprise attack, I think the lower end is more than two years and the upper end
is about eight years, with the possibility of sentencing above eight years in
particularly egregious circumstances. This is often a difficult offence for
which to fashion an appropriate sentence and I am not attracted to a practice
of breaking down the types of aggravated assault and suggesting a relatively
narrow range for each type. Sentencing in this area is very subjective having
regard to the particular aggravating and mitigating factors which can vary
greatly from case to case.

[21]

The sentencing judge here considered all the aggravating and mitigating
factors. Her reasons are thorough and she was well aware of the egregious
circumstances of the attack of the complainant by the respondent. Taken by
themselves, those circumstances would dictate a substantial prison sentence. No
matter what else is said about the offender, deterrence and denunciation are the
most important sentencing factors in this case. But the role of the sentencing
judge requires that consideration of other factors not be abandoned.

[22]

The judge here was dealing with a relatively youthful offender who,
although he presents considerable risk to society, became genuinely remorseful
such that the judge saw some hope for his future. Rehabilitation had to be
considered and I am not persuaded that the judge gave more emphasis to that
factor than was appropriate. The probationary component of the sentence comes
with strict terms, including assessment at a mental health clinic, treatment
and counselling. I think this will likely result in as much protection of the
public as would the sentence the Crown now proposes. This offender will be
released into the community at some point and the probation ordered should be
as effective as parole. Indeed, if we were to substitute the sentence suggested
by the Crown, the period of control would be shortened by two months.

[23]

Under
R. v. M. (C.A.)
, [1996] 1 S.C.R. 500 and
R. v.
Nasogaluak
, [2010] 1 S.C.R. 206, an appellate court is to give deference to
a sentencing judges exercise of discretion in the absence of an error in
principle, failure to consider a relevant factor, overemphasis of one or more
factors, or unless the sentence is demonstrably unfit.

[24]

The sentence imposed here was carefully crafted with due regard to all
the principles of sentencing. All factors were considered. There was no error
in principle. The judge did not place undue emphasis on any factor. The
sentence is not demonstrably unfit.

[25]

I would grant the Crown leave to appeal the sentence but I would dismiss
the appeal.

[26]

BENNETT J.A.
: I agree.

[27]

GARSON J.A.
: I agree.

[28]

LOW J.A.
: Leave to appeal the sentence is granted but the appeal
is dismissed.

The Honourable Mr. Justice Low


